DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: for conveying, for generating, and for directing in claims 1, 41, and 46 respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 41 is construed to be indefinite because the recitation “the processing chamber” lacks a positive antecedent basis.  Since claims 42-45 are dependent upon and indefinite claim, those claims are construed to be indefinite by dependency.  Claim 49 is construed to be indefinite because the recitation “the shape” lacks a positive antecedent basis.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vedsted et al. (US 8,172,088).  The claims are reasonably and broadly construed, in light of the accompanying specification, as being disclosed by Vedsted, as teaching:
a bulk processor for an item (see title and abstract), comprising: 
102, 103 having a product inlet 106 and a product outlet 108; 
a conveyor 16 for conveying product through the processing chamber from the product inlet to the product outlet; and 
an axial flow fan 34 for circulating air around the product, the axial flow fan having a curved back wall forming an air flow chamber for directing air from below the conveyor to a high-pressure region above the conveyor (expressly shown in figures 3, 6A, 6B, 6C, 6D).  Vedsted also discloses the claim 2 feature of a plurality of baffles above the conveyor for mixing the circulated air and directing an even flow of air over the conveyor (expressly shown in figure 3), the claim 5 feature wherein the axial flow fan is mounted in a door to the processing chamber, and the curved back wall extends outside of a base portion of the door (expressly shown in figures 1, 2, 3), the claim 6 feature, wherein the axial flow fan extends obliquely from the door into a lower portion of the processing chamber (expressly shown in figures 3, 6A, 6B, 6C, 6D), the claim 8 feature, wherein the curved back wall includes a cut out for mounting a motor driving the axial flow fan (expressly shown in figure 1), and the claim 9 feature, wherein a top portion of the air flow chamber extends up and inward at an angle and includes a rectangular outlet pointing into the high-pressure region at an angle (expressly shown in figures 1, 3, 4).
Claims 41-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amr (US 5,478,201).  The claims are reasonably and broadly construed, in light of the accompanying specification, as being disclosed by Amr, as teaching:
an axial fan for circulating air (see title and abstract), comprising: 
10 (wherein the disclosed circular orifice structure meets the claimed chamber because both a chambers for air flow); 
a shroud 201 connected to the air flow chamber (expressly shown in figure 1); and 
a propeller 20 mounted in the shroud for generating air flow, the propeller comprising: 
a front hub plate 202 facing the processing chamber, the front hub plate having a central opening for receiving an axle and a plurality of radiating petals 203 (expressly shown in figure 3), 
a rear hub plate 203 having a central opening for receiving the axle and a plurality of radiating petals 2031, and 
a plurality of radiating blades 2013, each blade attached at a first side 2011 edge to a petal of the front hub plate and attached at a second side edge 2012 to a petal of the rear hub plate (expressly shown in figures 2, 3).  Amr also discloses the claim 42 feature wherein each petal comprises a narrow neck and a wider body defined by a flat side edge including a plurality of openings for receiving fasteners to fasten a blade to the hub plate (expressly shown in figures 1, 2), the claim 43 feature wherein each petal further comprises a radially outer flat edge transitions to a curved side edge opposite the flat side edge (expressly shown in figures 2, 3), the claim 44 feature wherein the curved side edge includes an inner indent for accommodating a radially inner corner of an adjacent petal flat side edge (expressly shown in figures 1, 2, 3), and the claim 45 feature wherein each radiating blade comprises a bent rectangular sheet of metal having a first side edge attached to a flat side edge of a petal on the front hub plate, and .
Claims 46-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheeler (US 108,949).  The claims are reasonably and broadly construed, in light of the accompanying specification, as being disclosed by Wheeler, as teaching:
a door for a bulk processor for processing items (see title), comprising: 
a base member A, A’ configured to couple to a processing chamber and having an opening (wherein the disclosed outside case meets the claimed base member because are configured to couple a processing chamber and having an opening); and 
an axial fan F mounted in the opening, the axial fan comprising 
a shroud B, B’ protruding from an inside wall of the base member and housing a propeller, and 
an air flow chamber I extending from the shroud for directing air flow generated by the propeller, a portion of the air flow chamber extending from an outside wall of the base member and a portion of the air flow chamber extending from an interior wall of the base member (expressly shown in figures 1, 2, 3), and the claim 47 feature wherein the air flow chamber comprises: a curved wall extending outside the outside wall of the base member; shaped side walls connecting the curved wall to the base member; triangular side walls extending from the interior wall of the base member; and an angled front wall extending between the triangular side walls having a lower edge intersecting the shroud (expressly shown in figures 2, 4), and the claim 48 feature of a cut out in the air flow chamber for accommodating a motor (expressly shown in figures 2, 3), and the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vedsted in view of Wheeler.  Vedsted discloses the claimed invention, as rejected above, except for the recited triangular side walls.  Wheeler, another processor, discloses that feature, as discussed in the third anticipatory rejection above.  It would have been obvious to one skilled in the art to combine the teachings of Vedsted with the teachings of Wheeler to optimize a flow shape in forming an angled wall and shroud outlet to precise control air flow.  
s 16, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vedsted in view of Wiker (US 6,655,373).  Vedsted discloses the claimed invention, as rejected above, except for the recited heated exhaust.  Wiker, another processor, discloses that feature, at column 3 line 41-60.  It would have been obvious to one skilled in the art to combine the teachings of Vedsted with the teachings of Wiker to provide heat and discharge air in order to precise control air flow.  
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Amr.  Wheeler discloses the claimed invention, as rejected above, except for the recited front and rear hub plates and blades.  Amr, another processor, discloses that feature, as discussed in the third anticipatory rejection above.  It would have been obvious to one skilled in the art to combine the teachings of Wheeler with the teachings of Amr to optimize a flow shape in forming an angled wall and shroud outlet to precise control air flow.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited in this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be reasonable or proper under current Office practice and procedure.  References A, B, N, O, P, Q, cited on the first page with this action, are patent publications from the same inventive entity as the current application.  References C, D, E, F, G, H, I, J, K, L, M, cited on the first page with this action, and references A, B, C, cited on the second page with this action, teach chamber fan devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Monday, January 3, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753